Citation Nr: 0923333	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to service connection for endocarditis.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to October 1951.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In March 2008, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In July 2008, the 
case was remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. On June 17, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran in writing that he intended to withdraw his appeal 
seeking service connection for endocarditis; there is no 
question of fact or law remaining before the Board in this 
matter.

2. On June 17, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran in writing that he intended to withdraw his appeal 
seeking service connection for tinnitus; there is no question 
of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1. Regarding the claim of service connection for 
endocarditis, the criteria for withdrawal of an appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2. Regarding the claim of service connection for tinnitus, 
the criteria for withdrawal of an appeal by the appellant are 
met; the Board has no further jurisdiction in the matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, given the appellant's 
expression of intent to withdraw his appeals of entitlement 
to service connection for endocarditis and tinnitus, further 
discussion of the impact of the VCAA is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In a written statement received by the Board on June 17, 
2009, the Veteran withdrew his appeals seeking service 
connection for endocarditis and tinnitus.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters, 
and the appeals must be dismissed.

ORDER

The appeal seeking service connection for endocarditis is 
dismissed.

The appeal seeking service connection for tinnitus is 
dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


